Carter, J.,
dissenting.
In my judgment, the statement of facts contained in the majority opinion shows that the defendant, Leo Kubik, and his companion, Alex Siedlik, were engaged in a felonious assault upon the plaintiff at the time the injuries complained of were inflicted. The record shows that Leo Kubik is the son of Tillie Kubik and that he was driving his mother’s car with her permission. I agree that, under the family purpose rule, Tillie Kubik is liable for the negligence of Leo Kubik in driving the car. She is not liable, however, for personal injuries inflicted by Leo Kubik while he is engaged in the commission of a criminal assault upon another, even though the family purpose car is one of the instrumentalities used in committing the offense. The facts of this case, as reflected by the majority opinion, do not disclose any negligence on the part of Leo Kubik that can be imputed to Tillie Kubik by virtue of her ownership of the car. In the court below, Tillie Kubik put the matter of negligence at issue by a general denial. At the close of plaintiff’s case she moved for a directed verdict which should have been sustained. She preserved the error in her motion for a new trial, which is all that is required to secure a review in this court. I feel that the judgment against Tillie Kubik is not supported by the evidence and that it is affirmatively shown that the use of the car in the case at bar was clearly outside the scope of the family purpose doctrine. I therefore dissent.